Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12, 15-17, 19, and 21-22 are pending and presently subject to a restriction/election requirement.

Claim Interpretation
For purposes of Restriction/Election, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claims 1 and 12 are independent claims, wherein claim 1 is directed to a method for the preparation of icatibant and claim 12 is directed to fragments that are not required by the method of claim 1.
Claim 1 is representative of the scope of claims 1-11, 15-17, 19, and 21-22.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).  As noted at MPEP § 2111.03(I), “characterized by” is synonymous with “comprising”. Accordingly, the method of claim 1 broadly encompasses all possible prior art methods that “comprise” the step of coupling a first-resin bound peptide fragment A that comprises the sequence “Thi-Ser-(D)Tic-Oic-Arg” with a second peptide comprising a “C-terminal glycine”, with optional elongation steps sufficient to result in the complete icatibant sequence.  
At claim 1, the phrase “characterized by the sequence Thi-Ser-(D)Tic-Oic-Arg” is understood to read upon any protected or unprotected peptide fragment that comprises the structure Thi-Ser-(D)Tic-Oic-Arg prior or following deprotection.
At claim 1, the phrase “a . . . fragment B comprising C-terminal glycine”, is understood to be any peptide “fragment” that comprises a “glycine”, wherein “fragment” includes single glycine residues, or dipeptides, tripeptides, etc. that have a C-terminal glycine.
Unclaimed steps encompassed by the pending claims:  At claim 1, the phrase “comprising” (see, e.g., MPEP § 2111.03(I)) is open-ended, and therefore additional steps, such as the formation of Fragment A through any means, is fully encompassed by the claim scope of instant claim 1.
Additional claim interpretations are provided below.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11, 15-17, 19, and 21-22, drawn to methods of preparation of icatibant represented by original claim 1.
Group II, claim 12, drawn to products, namely protected peptide sequences that are not recited nor required by the methods of Group I as represented by the scope of original claim 1.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Applicant elects Group I, Applicant is required to elect a single species of method for the preparation of icatibant from among the methods fully disclosed see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Applicant should make this election by providing the following information:
First, Applicant should elect either Example 1 (5+5) or another fully-disclosed example of record by providing all relevant page numbers and identifying information.
Second, Applicant should fully identify all relevant limitations of the single, elected species (i.e., resin type, steps, chemical structure of fragments used, etc.).
Third, Applicant should explicitly identify all claims that read upon the single, elected species.

If Applicant elects Group II, Applicant is required to elect a single peptide fragment from among those enumerated at claim 12.  If any additional components are present along with the single, elected peptide fragment, Applicant should explicitly identify them by name.  All components not explicitly identified may be presumed absent from the originally elected species. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  At least claims 1 and 12 are generic.  The remainder of the claims appear generic with respect to at least one or more parameters, including concentration, temperature, etc.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Group II recites peptide fragments that are not recited nor required within all methods encompassed by Group I.  For example, claims 1-4 fail to recite or require the fragments recited at claim 12 (e.g., claim 1 does not recite nor require such fragments, and fails to even require the use of fmoc chemistry in solid phase peptide synthesis).
The species of Group I lack unity of invention with each other because even though the inventions of these groups require the technical features recited and required by instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2018/007930 A1 (January 11, 2018; Dhondikubeer et al), which identifies that the peptide icatibant was a prior art element (see, e.g., WO’930 at title, abs), which was made via solid phrase synthesis in the prior art (see, e.g., WO’930 at 2 at line 5 to page 3 at line 20).  Accordingly, methods of forming icatibant on resin via sequential elongation steps as 
Furthermore, the invention lacks inventive step in view of US5648333 (Jul. 15, 1997; Henke et al.) in view of Albericio et al. (Convergent Solid-Phase Peptide Synthesis, Methods in Enzymology, vol. 289:313-336 (1997); hereafter “Albericio”).  Specifically, US’333 teaches and discloses methods of making Bradykinin antagonist peptides, including icatibant (see, e.g., US’333 at title, abs, Example 59 at col 25, Table 1 at col. 16), wherein US’333 explicitly informs artisans that such peptides may be made by 
...a process for the preparation of peptide of the formula I, which comprises a) reacting a fragment having a C-terminal free carboxyl group or its activated derivative with an appropriate fragment having an N-terminal free amino acid group.....
(see, e.g., US’333 at col 12 at lines 30-45, emphasis added).
Accordingly, synthesis of such peptides via fragment coupling reactions and stepwise solid phase peptide synthesis was identified in the prior art (see, e.g., US’333 at col 12 at lines 30-45), and US’333 explicitly identifies that such peptides could be generally made via any means of solid phase synthesis known in the prior art (see, e.g., US’333 at col 12 at line 30 at col 15 at line 11).  This is pertinent because Albericio identifies that convergent solid-phase peptide synthesis was well-known in the prior art (see, e.g., Albericio at title, Introduction on 313). Albericio identifies that the general idea of convergent solid-phase peptide synthesis involves the synthesis and coupling of protected peptide segments (see, e.g., Albericio at 314), which is generically illustrated at Figure 1 on 314, which is reproduced below:

    PNG
    media_image1.png
    684
    658
    media_image1.png
    Greyscale

Accordingly, methods of preparing peptides, wherein the method comprises the step of coupling a first resin-bound peptide fragment with a second peptide fragment comprising a C-terminus, optionally followed by one or more steps of elongation of the resulting peptide to complete a peptide sequence, was already well known in the prior art circa 1997 (see, e.g., Albericio at 313-315, Figure 1 on 314, 316-317 at bridging ¶; see also WO2006/097693A1, which also teaches glycine or proline “are the residues of choice to be selected as the C-terminal amino acid” for use in convergent solid phase peptide synthesis (see, e.g., Albericio at Figure 1 on 314, 316-317 at bridging ¶, emphasis added).  Therefore, an artisan synthesizing the prior art sequence of icatibant using the prior art method of convergent solid phase peptide synthesis (CSPPS) would be directed to perform the synthesis of icatibant by coupling a fragment comprising a C-terminal glycine to another fragment, wherein the coupling reaction would yield the desired sequence of icanibant.  Therefore, the claimed invention at instant claim 1 is merely the application of the prior art method of CSPPS to the prior art sequence of icatibant to yield the known and expected result of icatibant, meaning that claim 1 lacks an inventive step in view of US5648333 and Albericio.  
	Examiner has reviewed the Written Opinion in PCT/EP2019/060035 and notes that the instant examination is limited to the claimed invention as it is actually claimed, which appears to differ from the opinion set forth in PCT’035.  Specifically, the instant Examiner notes that zero evidence that the reported 99.7% purity and 70% yield is even applicable to the full scope of claim 1 has been set forth on record.  This is pertinent since claim 1 is not limited to the specifics of the single example of record.  Furthermore, no evidence that CSPPS would not routinely produce such yields and purity have been placed on record, and CSPPS is a prior art methodology and icatibant is a prior art element producible by any SPPS prior art method.  Accordingly, the instant Examiner disagrees with the rationale at page 6 of the Written Opinion for the reasons set forth in the instant paragraph and for the rationale set forth above.


A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims 1-12, 15-17, 19, and 21-22 are pending and presently subject to a restriction/election requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDALL L BEANE/            Primary Examiner, Art Unit 1654